DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(2) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.  Claim 1, claim 6, claim 7, claim 8, claim 9, claim 14, claim 15, claim 16, claim 17, claim 19, and claim 20, each are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tekle et al. (United States Patent Number:  US  10,108,968 B1 (Filed: 04 March 2015)).

6.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

a computing device (e.g., see figure 1 (102) and figure 2) comprising one or more processors (e.g., see figure 2 (212)); and a computer-readable medium (e.g., see figure 2 (224, 226, 228, 230, 232, and 234)) storing a plurality of computer-executable components (e.g., see col. 3 (lines 32-40)) that are executable by the one or more processors to perform a plurality of actions (e.g., see col. 3 (line 16) to col. 4 (line 19)), the plurality of actions comprising:
a) receiving configuration data (e.g., see Abstract “account profile” and “attribute”, figure 3, and col. 11 (lines 29-49)) and identification data (e.g., see col. 13 (lines 1-10 “IP address”), col. 16 (lines 31-39), and col. 33 (lines 1-33)) for physical resources (e.g., see figure 1 (“ADVERTISER”)) of a managed network (e.g., see figure 1A (105 and 150 for example));
b) receiving instrumentation data of packet traffic (e.g., see figure 1A (136a for example)) in the managed network (e.g., see figure 1A (105 and 150 for example) and col. 11 (line 1) to col. 12 (line 9));
c)  receiving account information of the managed network (e.g., see Abstract “account and figure 1B);
d) analyzing the received instrumentation data for violation of a fraud detection policy that prevents malicious or fraudulent online advertisement activity based on the received configuration data, identification data, or account information (e.g., see Abstract, figure 3A,  col. 2 (lines 20-39), and col. 4 (lines 32-56)).

8.  Per claim 14, and also claim 6, Tekle also taught analyzing the instrumentation data comprises detecting content in the instrumentation data that is incongruous with an identity of a sender of the content (e.g., see col. 2 (lines 2-11), col. 5 (lines 1-25), col. 8 (lines 1-16), col. 13 (lines 8-10 “IP address”), col. 16 (lines 31-39), and col. 33 (lines 1-33)).

9.  Per claim 15, and also claim 7 and claim 19, Tekle also taught analyzing the instrumentation data comprises using the configuration data and the identification data of the physical resources in the managed network to identify a physical location associated with content of the instrumentation data and to detect an identity of a sender of the content that is incongruous with the determined physical location (e.g., see col. 13 (lines 1-10 “IP address”), col. 16 (lines 31-39), and col. 33 (lines 1-33)) since IP addresses are also mapped to physical locations (i.e., “.se” would be Sweden).

10.  Per claim 16, and also claim 8 and claim 20, Tekle also taught the account information comprises a service level agreement (SLA) of a particular account, wherein analyzing the received instrumentation data to detect a violation of the fraud detection policy comprises identifying data traffic from the particular account that violates the SLA of the particular account (e.g., see col. 11 (lines 29-49)).

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

12.   Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Tekle et al. (United States Patent Number:  US  10,108,968 B1 (Filed 04 March 2015)), per above, in view of Jenson (United States Patent Application Pre-Publication Number: US 2018/0218283 A1 (Filed: 27 January 2017)).

13.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

14.  Per claims, as rejected under 35 U.S.C. 102(a)(2) above, obviousness from a prior art reference would follow, ipso facto, if prior art reference anticipates. See RCA Corp. v. Applied Digital Data Systems, Inc., 730 F.2d 1440, 1446, 221 USPQ 385, 390 (Fed. Cir. 1984), citing In re Kalm, 378 F.2d 959, 962, 154 USPQ 10, 12 (CCPA 1967), (anticipation stated as being the "epitome of obviousness").   Also, the question is not whether the combination was obvious to the applicant but whether the combination was obvious to a person with ordinary skill in the art (KSR INTERNATIONAL CO. v. TELEFLEX INC. ET AL. (United States Supreme Court (Decided April 30, 2007))).  Hence the mapping of claims, as rejected under 35 U.S.C. 102(a)(2) above, continue and incorporated in these 35 U.S.C. 103 rejections.
15.   Per claim 2, claim 10, and claim 18, while Tekle taught the instrumentation data comprises graphical content and textual content associated with the graphical content (e.g., see col. 11 (lines 29-49 {i.e., text embedded in the still image or video})), Tekle did not teach analyzing the instrumentation data comprises detecting textual content that is incongruous with the associated graphical content as taught per Jenson’s paragraph [0035], paragraph [0036], paragraph [0041], paragraph [0042], and paragraph [0063], for example.
16.  It would have been obvious to one skilled in the data processing art, prior to this application’s effective filing date, to have combined the teachings of Tekle and Jenson because they both were directed toward the problem of advertisement fraud detection. 
17.  Per claim 3, claim 11, Jenson also taught analyzing the instrumentation data comprises identifying an object in an image that violates the fraud detection policy (e.g., see paragraph [0035], paragraph [0036], paragraph [0041], paragraph [0042], and paragraph [0063]), for example.

19.  Per claim 5 and claim 13, machine learning was taught by Jenson in his Abstract and paragraph [0026] to paragraph [0030], for example.
20.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, taught of advertisement fraud detection.

21.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

23.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

24.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

25.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442